Citation Nr: 1601780	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for essential tremors.

2.  Entitlement to an increased rating for atopic dermatitis, evaluated as 10 percent prior to October 31, 2012 and as 60 percent thereafter.

3.  Entitlement to a compensable rating for postoperative fusion of left fifth toe (proximal interphalangeal joint) for nonunion of a chip fracture.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to December 1978 and from August 1979 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appeal was certified to the Board by the RO in Denver, Colorado.  

The Veteran also perfected an appeal as to the issues of service connection for osteoporosis, gastroesophageal reflux disease (GERD), and a lumbar spine disorder.  In April 2015, the RO granted service connection for left hip osteoporosis, GERD, and lumbosacral strain, degenerative disc disease and sacroiliac dysfunction with osteoporosis.  As service connection was established, those issues are no longer for appellate consideration.   

In September 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to specially adapted housing or special home adaptation grant has been raised by the record in a VA Form 28-4555 received in June 2014.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a compensable rating for postoperative fusion of left fifth toe (proximal interphalangeal joint) for nonunion of a chip fracture and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a rating in excess of 30 percent for essential tremors.

2.  At the September 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an increased rating for atopic dermatitis, evaluated as 10 percent prior to October 31, 2012 and as 60 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim of entitlement to a rating in excess of 30 percent for essential tremors have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal concerning the claim of entitlement to an increased rating for atopic dermatitis evaluated as 10 percent prior to October 31, 2012 and as 60 percent thereafter have been met.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2008, the RO increased the rating for essential tremors to 30 percent and increased the rating for atopic dermatitis to 10 percent.  The Veteran disagreed with the ratings and perfected this appeal.  In September 2013, the dermatitis rating was increased to 60 percent effective October 31, 2012 resulting in staged ratings.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

At the September 2015 hearing, the Veteran indicated that he wanted to withdraw his appeal for increased ratings for the essential tremors and the skin condition.  The representative also submitted correspondence confirming the Veteran's intent.  As the appellant has withdrawn those issues, there remain no allegations of errors of fact or law for appellate consideration as concerns them.  Accordingly, the Board does not have jurisdiction over those issues and they are dismissed.  


ORDER

The claim of entitlement to a rating in excess of 30 percent for essential tremors is dismissed.

The claim of entitlement to an increased rating for atopic dermatitis, evaluated as 10 percent prior to October 31, 2012 and as 60 percent thereafter is dismissed.
REMAND

VA records were last added to the electronic claims folder in April 2015.  Updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2015).

Rating for left fifth toe

In March 2008, the RO continued a noncompensable rating for postoperative fusion of left fifth toe.  The Veteran disagreed with the rating and perfected this appeal.  

At the hearing, the Veteran reported significant toe pain and stated that the pain spreads into other areas of the foot.  He also reported a painful scar and indicated that he has an abnormal gait.  His spouse testified that he is off balance with his left foot.  

On review, the Veteran most recently underwent a VA examination to determine the severity of his left fifth toe disability in January 2008.  At that time, the examiner could not identify the scar from the previous fusion.  The Veteran has testified as to numerous complaints with his left fifth toe and foot, including a painful scar.  Given the length of time since the previous examination and considering the Veteran's contentions, a VA examination is needed.  See 38 C.F.R. § 3.327 (2015).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  

The Board acknowledges that entitlement to TDIU was denied in an unappealed September 2013 rating decision.  Nonetheless, the Veteran provided testimony concerning unemployability at the September 2015 hearing and the Board finds the issue for consideration.  See Rice.

On review, a remand is necessary so that the TDIU claim can be appropriately developed and adjudicated.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Denver, Colorado for the period from April 2015 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of service-connected postoperative fusion of left fifth toe (proximal interphalangeal joint) for nonunion of a chip fracture.  The electronic claims folder must be available for review.  

In accordance with the latest worksheet for rating disabilities of the foot and toes, the examiner is requested to provide a detailed review of pertinent medical history, current complaints, and the nature and extent of the left fifth toe disability, to include any scars.  All symptoms attributable to the service-connected left fifth toe should be specifically identified.  

A complete rationale for any opinion expressed should be provided.  

3.  Develop the TDIU claim.  This should include sending the Veteran an appropriate VCAA letter and asking him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


